Exhibit 10.22 Certificate of Approval For Establishment of Enterprises with Foreign Investment in the People’s Republic of China Approval Number:Shangwaizi Jifu zi 2006 No 0014 Code for Import and Export Enterprise: 2200740452133 Date of Approval: May 11, 2006 Date of Issue: July 5, 2006 Certificate Number: 2200000554 Name of Enterprise: Meihekou City Ginseng Limited Company (Jilin Ganzhi) Address: No.3075, Beihuanxi Road, Meihekou City Type of Business: Enterprise with Foreign Investment Duration of Operation: 20 years Total Investment: $100,000 Registered: $100,000 Business Scope: Ginseng, health food processing and resale Name of Investors: China Ginseng Holdings, Inc. Place of Registration: USA Capital Contribution: $100,000
